Title: To James Madison from Thomas Jefferson, 6 September 1808
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Sep. 6.08.

I return you Pinckney’s letter the complection of which I like.  If they repeal their orders we must repeal our embargo.  If they make satisfaction for the Chesapeake, we must revoke our proclamation, and generalize it’s operation by a law. If they keep up impressments, we must adhere to nonintercourse, manufactures & a navigation act.  I inclose for your perusal a letter of Mr. Short’s.  I inform him that any one of the perssons he names would be approved, the government never recognising a difference between the two parties of republicans in Pensylvania.  I do not think the anonymous rhapsody is Cheetham’s.  Tho’ mere declamation, it is of too high an order for him.  I think it quite in Gouv. Morris’s dictatorial manner.  It’s matter is miserable sophistry.  I salute you with constant affection.

Th: Jefferson

